DETAILED ACTION
This communication is responsive to the amendment filed on 08/17/2022.
Claims 12 and 14-16 were previously cancelled.
Claims 1, 9,  and 17 are independent claims.
Claims 1-11, 13, and 17-25 are pending in this application.
This action has been made FINAL.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. CN201610048385.8, filed on 01/25/2016.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13, and 17-25 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea.
Regarding independent claim 1, the claim recites language of: 
“acquiring behavior data of a user; 
determining at least one of a timeliness factor and a periodicity factor corresponding to the behavior data according to a time at which the behavior data is generated and a current time, wherein 
the timeliness factor provides a higher weight to behavior data closer to the current time; and 
the periodicity factor provides a higher weight to behavior data closer to a start of a time period, wherein the behavior data repeats during each time period of a same length;
weighting the behavior data of the time at which the behavior data is generated and the current time to generate a weighted value, wherein the weighted value is based on at least one of the timeliness factor or the periodicity factor;
adjusting the behavior data using the weighted value; and 
ranking the search results based on the adjusted behavior data.” 

In fact, the limitation of “determining… a timeliness factor and a periodicity factor…;” “adjusting the behavior data…;” and “ranking the search results…”, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). That is nothing in the claim element precludes the step(s) for practically process being an abstract idea in the form of metal relationship(s). For example, the steps of “determining”, “adjusting”, and “ranking”, in the context of this claim, encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04(a)(2), part III).  
In addition, amended limitations of “the timeliness factor provides a higher weight…”, “the periodicity factor provides a higher weight…”, and “weighting the behavior data…”, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mathematical relationships but for the recitation of generic computer’s component(s). That is nothing in the claim elements precludes the step(s) for practically process being an abstract idea in the form of mathematical relationship(s) that using formula to calculating the timeliness factor, periodicity factor, and weighted value for the behavior data of the time (see Applicant’s spec., par. [025], [033-34], and [042-45]). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships/formulas/equations/calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2), part I)
*** Similar above analysis to independent claims 9 and 17 as under Step 2A, prong One, respectively.  

The remain limitations in claims 1, 9, and 17 are not integrate the judicial exception into a practical application (see MPEP 2106.05(a)-(h)). In particular, the claims 1, 9, and 17 only recite additional elements, e.g., using a processor, and/or a memory and/or a non-transitory computer readable medium for performing the above indicated “determining…”, “weighting…”, “adjusting…”, and “ranking” steps.  The processor and/or memory/medium in the claims is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component(s). Next, the step of “acquiring behavior data of a user” presents an insignificant extra solution activity because the step of “acquiring…” is a generic computing function that does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.05 (a)-(c), (e)-(h)) (Analysis under Step 2A, prong Two).
Independent claims 1, 9, and 17 include additional elements that are, alone or in combination, sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, memory and/or medium to executing the above indicated acquiring, determining, weighting, adjusting, and ranking steps amounts to no more than mere instructions/functions to apply the exception using at least one of generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system in the technical field of gathering data and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Next, the step of “acquiring behavior data of a user” presents an insignificant extra solution activity because the step of “acquiring…” is mere instruction to apply an exception using the generic computer components that cannot provide an inventive concept.  Thus, taken alone, this additional limitation does not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving, gathering, and/or transmitting data over a network, e.g., using the Internet, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Analysis under Step 2B; see MPEP 2106.05(d)).
For the at least above reasons, independent claims 1, 9, and 17 are not patented eligibility.

Claims 2-8, 10-11, 13, 18-25 depend on independent claims 1, 9, and 17 include all the limitations of claims 1, 9, and 17.  Therefore, claims 2-8, 10-16, 18-24 recite the same abstract idea such that the analysis must therefore proceed to Step 2A Prong Two and/or 2B.
Claim 2 recites the additional limitations of the “obtaining a product of the timeliness.” and “generating second behavior data…”, which represent further mental processes.  The additional steps of “obtaining…” and “generating…”, under its broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
The claim does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 3 recites the additional limitations of the “determining a time difference…” and “determining the timeliness factor…”, which represent further mental processes. The steps of “determining” and “determining”, under its broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
The claim does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 4 recites the additional limitations of the “the time attenuation function comprises at least one of an exponential function and a power function” which represent a further mathematical process step. These limitations are not integrated the judicial exception into a practical application because, under its broadest reasonable interpretation, the additional limitations cover performance in mathematical formulas or equations (e.g., exponential and a power functions) but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
The claim does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 5 recites the additional limitations of the “determining a date difference…” and “generating the periodicity factor…” which represent further mental processes. The additional steps of “determining” and “generating”, under its broadest reasonable interpretation, cover performance of the limitations in the mental processing (e.g., observation, valuation, judgement, option, etc.) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
The claim does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 6 recites the additional limitation of the “the periodicity factor is generated by using the following formula…” which represents a further mathematical process step. This additional limitation is not integrated the judicial exception into a practical application because, under its broadest reasonable interpretation, the limitation convers performance in mathematical formulas or equations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
The claim does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 7 recites the additional limitation of “generating third behavior data…” and “generating the second behavior data…”, which represent further mental processes. These additional claim limitations, under its broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
The claim does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 recites the additional limitation of the “the first behavior data is added to or multiplied by…” which represents a further mathematical calculating step. The additional claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical calculation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
The claim does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 25  recites the additional limitation of “weighting the behavior data…” and “generating a first weight value of a first time …” which are not integrated into a practical application. The additional limitations “weighting…”, which represents a further mathematical relationship as calculating the weighted value of the behavior data using formula that falls with the “Mathematical Concepts” grouping of abstract ideas; and “generating …”, which represents a further mental process step of mentally processing user behavior data according to time. These claim limitations, under its broadest reasonable interpretation, cover performance of the limitations in the mathematical relationship(s) and the human mind but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas.  
The claim does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 10-11, 13, and 18-24, the claims are essentially the same or at least similar recitation as claims 2-8 except that they set forth the claimed invention as an apparatus and medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 2-8.

For at least above reasons, claims 1-11, 13, and 17-25 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11, 13, 17-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al., US Pub. No. 20170075997 (hereinafter as “Wan”) in view of Gu et al., US Pub. No. 20130046772 (hereinafter as “Gu”), and further in view of Gross et al., US Pub. No. 20060064411 (hereinafter as “Gross”).
Regarding claim 1, Wan teaches: method for processing user behavior data, comprising: 
acquiring behavior data of a user; (par. [0017] e.g., gathering=acquiring user behavior data.  ***Examiner’s notes: the claim limitation is disclosed/defined in the Applicant’s pars. [019-020])
determining at least one of a timeliness factor and a periodicity factor corresponding to the behavior data according to a time at which the behavior data is generated and a current time (fig. 4 is shown the timeliness factor, par. [0046] disclosed the data processing the timeliness and gathering time periods which are interpreted as determining timeliness and periodicity factors, pars. [0050] further disclosed the timelines, e.g., “days 1 through N-1”, [0052] disclosed page views, clicks of user is illustrated as the user behavior data according to a time/decayed order, [0061] “a time series of factors”, [0066-67] “chosen time period” is interpreted as the determining a periodicity factor, and [0070] as well.  ***Examiner’s notes: since the claim recites the phrase “at least one of” as optional language, examiner has right to choose only one factor of the two recited factors for examining purpose).

Wan does not explicitly teach the amended limitations: “wherein the timeliness factor provides a higher weight to behavior data closer to the current time;” and “the periodicity factor provides a higher weight to behavior data closed to a start of a time period, wherein the behavior data repeats during each time period of a same length;” “weighting the behavior data of the time at which the behavior data is generated and the current time to generate a weighted value, wherein the weighted value is based on at least one of the timeliness factor or the periodicity factor”, and “adjusting the behavior data using the weighted value; and ranking the search results based on the adjusted behavior data.”
In the same field of endeavor (i.e., data processing), Gu et al teaches:
the periodicity factor provides a higher weight to behavior data closer to a start of a time period (pars. [0018]: “…Then, the user preferences of a specific user are matched with this tendency-predicting data in order to decide how to recommend the appropriate content information to the user... For example, the actions of a certain user are concentrated--occur at a high frequency--within a period of time, and the content information targeted by these actions is concentrated among certain products, thus indicating that the preference of the user within this period of time is for these products. The user is very likely to purchase these products, and the transaction success rate will necessarily rise if the information provider can provide product information that matches this preference.”, and [0019] “…repeat certain actions on a large scale within a certain period of time in an attempt to induce a consumption trend.” [0025], [0027] “…the user behavior frequencies refers to the number of times that a certain category of user behavior occurred within the preset period…”, and [0028] disclose the user’s actions within a certain preset period of time=periodicity factor, and [0037] “…user actions often vary as to when they occur within the preset period T. The different times of occurrence have varying effects on analysis of user preferences. Generally speaking, the closer a user action to the end of the preset period T, the more likely the action will be a true preference of the user. Similarly, the closer a user action is to the beginning of the preset period T, the less likely the action will be a true preference to the user…” which reflect to the weight calculation in pars. [0039-41]), wherein the behavior data repeats during each time period of a same length (par. [0025] “…user behavior frequencies vary according to the length of the present period, i.e., a preset period… 30 days is used as the present period…” which teaches the user’s behavior data repeats=frequencies during the same length of each time, e.g., every 30 days as period of time);
weighting the behavior data of the time at which the behavior data is generated and the current time to generate a weighted value (pars. [0024-25] wherein the “user behavior categories” and “user behavior frequencies” are interpreted as the behavior data and “a preset period” and “a reference time period” are interpreted as the time that is/are also included/embedded the current time as known by a skilled artisan, [0026] “After the preset period is determined, a statistical analysis is performed on user behavior categories in this preset period and on user behavior frequencies corresponding to these categories.  As used herein, user behavior categories refer to the types of actions performed by users of the e-commerce platform…”, [0027] “…the user behavior frequencies refers to the number of times that a certain category of user behavior occurred within the preset period…”, and [0039-41] are disclosed the computing/calculating weight value equivalent to “weighting…” step which is interpreted as the weighting the behavior data of the time), wherein the weighted value is based on at least one of the timeliness factor or the periodicity factor (e.g., calculating weight values based on the preset time period in par. [0039-41], and pars. [0025, 27, and 37] disclose the periodicity factor, e.g., “preset period T”, when user’s behavior (e.g., clicks, actions, selections, etc.) data to search)
***Examiner’s notes:  Since the claim does not require particular “a time” or “the time”; hence, the “preset period”, “reference time period” and “the time difference between the time” (par. [0040]) of Gu should be matched as broadest reasonable interpretation. see MPEP 2111 – Claim Interpretation.
adjusting the behavior data using the weight value (par. [0025] “In some embodiments, 30 days is used as the preset period, which can be adjusted to longer or shorter depending on whether an adequate amount of data is collected” which teaches the adjusting the behavior data. The “adjusted” preset period reflects to the weight value, which affects to the adjusting of user’s behavior data as well; pars. [0037] disclosed “adjust the user behavior frequencies” wherein the user behavior frequencies is interpreted as the user behavior data using the “time weight”, [0039-41] disclosed the adjusting the behavior data to time using “time weights” from formula according to the “time difference between the time”, wherein the formula value for weight calculation teaches the weight value which is used to adjust the user behavior data, e.g., click through rate as known by a skilled artisan, and [0041] discloses “the adjusted frequency values” which is interpreted as weight values being adjusted).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Gu would have provided Wan with the above indicated limitations for adjusting/changing the user behavior data using the weighted value from the weighting the behavior data within a preset period of time which calculates from the formula (see pars. [0039-41]) to perform the recommend content information to user(s) based on the adjusted user behavior data (Gu: pars. [0002, 0037-0038], e.g., “…improves recommendation results”).

Wan and Gu do not explicitly teach the amended limitations: “wherein the timeliness factor provides a higher weight to behavior data closer to the current time;” and “ranking the search results based on the adjusted behavior data.”
In the same field of endeavor (e.g., data processing), Gross teaches:
wherein the timeliness factor provides a higher weight to behavior data closer to the current time (see pars. [0049] “the more time spent and actions…. Provided indicators of popularity …”, wherein the “popularity” is interpreted as assigning of higher weight as known by a skilled artisan, and [0079-80], wherein “the dwell time” including the current time as user searching/view (see further in par. [0049 and 55]) is interpreted as the timeliness factor which is used to calculate the weights via disclosed equation/formula[1]); and 
ranking the search results based on the adjusted behavior data (pars. [0081-82] disclose ranking the search results based on “determine by a human editor” which is interpreted as the adjusted behavior data, and [0084] “…the weight and exponent associated with the particular metric may be adjusted to reduce its contribution to the cost function”).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Gross would have provided Wan and Gu with the above amended limitations for ranking search results based on a series of attributes derived from the users’ behavior of past searchers (Gross: fig. 9, element 890, wherein cost function is disclosed in pars. [0079-80], and [0081-82] and fig. 10).

Regarding claim 2, Wan, Gu, and Gross, in combination, teach: wherein adjusting the behavior data (Gu: par. [0025] “In some embodiments, 30 days is used as the preset period, which can be adjusted to longer or shorter depending on whether an adequate amount of data is collected” which teaches the adjusting the behavior data. The “adjusted” preset period reflects to the weight value, which affects to the adjusting of user’s behavior data as well; pars. [0037] disclosed “adjust the user behavior frequencies” wherein the user behavior frequencies is interpreted as the user behavior data using the “time weight”, [0039-41] disclosed the adjusting the behavior data to time using “time weights” from formula according to the “time difference between the time”, wherein the formula value for weight calculation teaches the weight value which is used to adjust the user behavior data, e.g., click through rate as known by a skilled artisan, and [0041] discloses “the adjusted frequency values” which is interpreted as weight values being adjusted) comprises: 
obtaining a product of the timeliness factor and the behavior data as first behavior data (Wan: pars. [0060-61] and [0070-74] disclosed the “products”/ “the additions of products” of the timeliness factor and the user behaviors in different time periods, e.g., “initial”, “subsequent”, “later” time periods, and “new time periods”; Gross: see a product in the equation disclosed in pars. [0079-80]. *** Examiner’s notes: the claim limitations are defined/disclosed in the Applicant’s par. [059]); and
generating second behavior data according to the periodicity factor, the behavior data, and the first behavior data (Wan: see algorithms in pars. [0057-61], and [0070-74] as well as the results of calculating algorithms 1 and 2 are interpreted as the generating behavior data; and Gu: see pars. [0037, and 39-41] “adjust the user behavior frequencies” based on the preset period T, wherein the adjust user behavior frequencies teach the generating second behavior data).  

Regarding claim 3, Wan and Gross, in combination, teach: wherein determining the timeliness factor comprises: 
determining a time difference between a date on which the behavior data is generated and a current date (Wan: fig. 4, and pars. [0049-50] and [0061-64] disclosed hours, e.g., “every four hours” in the “each day”/ “daily” implies to the current date, and [0072] “initial period of time” and/or “new time periods” embedded the “current date”; and Gross: par. [0061], e.g., “timestamp indicating the time of each action”=time difference, ***Examiner’s notes:  the claim limitation is defined/disclosed in the Applicant’s par. [023]); and 
determining the timeliness factor according to the time difference and a time attenuation function (Wan: pars.[0046-50] and [0060-61] disclosed the formula using exponential function to determining “a time series of factors”=timeliness factor, and [0067] disclosed in algorithm 2 for the time reduce which is interpreted as the time attenuation function).  

Regarding claim 4, Wan teaches: wherein the time attenuation function comprises at least one of an exponential function and a power function. (par. [0060], e.g., “exponential function”)
*** Examiner’s notes: the claim limitations are defined/disclosed in the Applicant’s at pars. [039] and [041].

Regarding claim 5, Wan teaches: wherein the time at which the behavior data is generated and the current time are an ith day and a jth day in a preset time period having N days (pars. [0061-65] disclosed the “the first term and the data for the most recent time period”=current time, [0049-52] “a period of N days”, “first day”, “last day”, “the number of days” is interpreted as the “N days”), and determining the periodicity factor comprises: 
determining a date difference between the ith day on which the behavior data is generated and the jth day (pars. [0049-52] “a calculation for a period of N days differs by only 2 days; for any length of N, the only difference is in the first day of the period and the last day of the period…”); and 
generating the periodicity factor according to the date difference (pars. [0054-58] disclosed the calculating time period factor which is interpreted as the generating the periodicity factor according the date difference, i.e., “i-day”).  

Regarding claim 7, the claim is rejected by the same reasons set forth above to claims 1 and 2.  Furthermore, Wan teaches: wherein generating second behavior data according to the periodicity factor, the behavior data, and the first behavior data comprises: 
generating third behavior data according to the periodicity factor and the behavior data (pars. [0063-66] disclosed the “generate” the filtered/projected behavior data in “smaller-sized data” according the “time periods” and “incoming additional user behavior data”) ; and 
generating the second behavior data according to the first behavior data and the third behavior data (pars. [0071-74] disclosed the aggregation user behavior data using a linear aggregation formula such as “a summation”=add).  

Regarding claim 8, the claim is rejected by the same reasons set forth above to claims 1, 2 and 7.  Furthermore, Wan teaches: wherein the first behavior data is added to or multiplied by the third behavior data to generate the second behavior data. (again in pars. [0061] “the summation equation”, and [0071-74] disclosed the aggregation user behavior data using a linear aggregation formula such as “a summation”=add)
Claims 10-11, 13, and 18-21 and 23-24 are rejected in the analysis of above claims 2-5 and 7-8; and therefore, the claims are rejected on that basis.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wan, Gu, and Gross, and further in view of Suzuki, US Pub. No. 20060010128 (hereinafter as “Suzuki”).
Regarding claim 25, the claim is rejected by the same reasons set forth above to claim 1 and claim 3.  Furthermore, Gu teaches “weighting the behavior data according to the time attenuation” (pars. [0024-25] wherein the “user behavior categories” and “user behavior frequencies” are interpreted as the behavior data and “a preset period” and “a reference time period” are interpreted as the time attenuation, [0026-27] disclose the behavior data according to time attenuation, [0036], “a time weight is multiple with each user action, where the time weight increases with a more recent user action that occurred closer to the end of a preset period and decreases with a more distance user action that occurred closer to the beginning of the preset period, thus modifying the user behavior frequency value.”, and [0039-41] are disclosed the computing/calculating weight value equivalent to “weighting…” step which is interpreted as the weighting the behavior data according to the time; and Gross: pars. [0079-80] via equation/formula).
However, Wan and Gu do not explicitly teach “generating a first weighted value to a first time before the current time and a second weighted value to a second time before the first time, wherein the second weighted value is smaller than the first weighted value.”
In the same field of endeavor (i.e., data processing), Suzuki teaches: 
generating a first weighted value to a first time before the current time and a second weighted value to a second time before the first time (par. [0027] “The representative selecting part 23 adds a first weight value which will be greater as (1) the difference between the time included in the access history and the current time is smaller, a second weight value which will be greater as (2) the day of the week for the date included in the access history is nearer to the current day of the week, a third weight value which will be greater as (3) the difference in days between the date included in the access history and the current date is smaller, and a fourth weight value which will be greater as (4) the difference in months between the date included in the access history and the current date is smaller, thus calculating weight values for the access histories of all files in a directory.” wherein the calculating weight values is interpreted as the generating weighted values according to time), wherein the second weighted value is smaller than the first weighted value (par. [0028] “Then, the representative selecting part 23 selects access histories whose weight value exceeds a predetermined threshold or a predetermined number of access histories in descending order of the weight value...” which represents the second weighted value is smaller than the first weighted value as known by a skilled artisan) 
. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Suzuki would have provided Wan, Gu, Gross with the above indicated limitations for performing the categorized files being presenting to users according to the ranked weight values according time as access histories storing in the database  (Suzuki: pars. [0025-28] wherein the users’ access histories are interpreted as the user behavior to the documents/files according to times which are used to calculating the weight values).
Allowable Subject Matter
Claims 6 and 22 are objected to as being dependent upon the rejected base claims 1, 9, and 17, but would be allowable over prior art if rewritten in independent form including:
A/  ALL of the limitations of the base claims and the any intervening claims, and
B/  Must overcome the set forth above 35 U.S.C. 101 rejections.

Response Arguments
Referring to claim rejections under 101, Applicant’s arguments (see Remarks, pages 11-18) filed on 08/17/2022 have been fully considered but are not persuasive.  
According to the new update 2019 PEG, independent claims 1, 9, and 17 are not amounted to significant more than abstract idea under analysis Step 2A (Prong I and Prong II), and Step 2B as following:
a/  Analysis under Step 2A (Prong I): 
Regarding claims 1, 9, and 17, the steps of “determining at least one of ….”, “adjusting the behavior data…”, and “ranking…” are represented as the mental processes that fall in the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04(a)(2), part III, e.g., “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978)…”).  
In addition, the step of “weighting the behavior data of the time…” is represented as the mathematical relationships, e.g., using equation(s)/formula(s) to calculating the weight values which are used to adjust/change the behavior data according to timeliness or periodicity factors, which are disclosed in the Applicant’s specification at paragraphs [034], [041-42], [044-45], and [058] using the formulas/equations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships (i.e., formulas/equations using for calculations) but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2), part I, at sections A-C).

b/  Analysis under Step 2A (Prong II): 
Regarding 1, 9 and 17, the claims recited additional limitations that are not integrated into a practical application. In particular, claims 9 and 17 recite the additional elements of a processor, a memory and/or a non-transitory computer readable medium are the generic computing components use to perform a generic computer function, e.g., the above indicated steps of “determining…”, “weighting…”, “adjusting…” and “ranking…”, such that it amounts no more than mere instructions to apply the exception using a generic computer component(s). Also, the step of “acquiring…” in claims 1, 9, and 17 presents an insignificant extra solution activity because it is a generic computing function that does not integrate judicial exception into a practical application of how to perform data processing. Therefore, it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(a)-(h).

c/ Analysis under Step 2B:
Independent claims 1, 9, and 17 do not recite any additional limitations/elements that are sufficient to amount to significantly more than the judicial exception, e.g., abstract ideas. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, memory and/or medium to executing the above indicated determining, weighting, and adjusting steps amount to no more than mere instructions/functions to apply the exception using a generic computer component that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system, i.e. in re Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Next, the additional step of “acquiring…” is mere instruction to apply an exception in using a generic computer component that cannot provide an inventive concept. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  See MPEP 2106.05(d).  

For the at least above identified reasons, the rejections are still maintained.

Referring to claim rejections under 35 U.S.C. 103, Applicant's arguments (see Remarks, pages 19-22) with respect to claim 1 (same as to claims 9 and 17) have been fully considered, but are not persuasive.
A/  Applicant’s argument:
“The combination of Wan, Gu, and Gross fails to teach or suggest all the elements of claim 1. In particular, the combination fails to teach or suggest: 
“determining at least one of a timeliness factor and a periodicity factor corresponding to the behavior data according to a time at which the behavior data is generated and a current time, wherein
the timeliness factor provides a higher weight to behavior data closer to the current time; and
the periodicity factor provides a higher weight to behavior data closer to a start of a time period, wherein the behavior data repeats during each time period of a same length;”
(Remarks, pages 19-20)
B/  Examiner’s response(s):
First, examiner notices that since the claim recites the phrase “at least one of” as optional language, examiner has right to choose only one factor (e.g., either “timeliness factor” or “periodicity factor”) of the two recited factors for mainly examining purpose.  
Second, examiner respectfully submits that Wan teaches the “determining at least one of a timeliness factor and a periodicity factor corresponding to the behavior data according to a time at which the behavior data is generated and a current time” (as shown in figures 4-5 with  different days, e.g., day 0, day 1, …, day n-1, day n, which includes current day/time, see further in par. [0045]: “ranking sites or it items based on search data for a single day, the rankings might be based on longer time periods, such as 7 days, 30 days, 60 days, 180 days, or one year. In fact, time periods of any length might be used.”, wherein the “any length” of time period should be included same length of time period(s) as well, par. [0046] “… for a day, any other time period (e.g., hours, weeks, months, etc.)” and “Day 0”…”Day N” should be included            
                 
                i
                t
                h
            
         day,…,            
                 
                j
                t
                h
            
         day or starting of time and current time as well, and pars. [0049-52] disclose “a calculation for a period of N days differs by only 2 days; for any length of N, the only difference is in the first day of the period and the last day of the period…”).  Wan further discloses “an exponential function” for calculating the “click engagement” as behavior data, indicated “a time series of factors” equals to timeliness, which different on each day (see par. [0061]), “the most recent time period”=current time (see par. [0063], and further see in pars. [0064-65] for behavior data in a certain time periods, e.g., daily, every four hours, etc. which is interpreted as periodicity factor as broadest reasonable interpretation (see MPEP 2111), and pars. [0070 and 0072-73], e.g., “an initial period of time… subsequent time periods… later time periods… new time periods…” which include the “current time” as claimed).
Next, per Applicant’s argument: “Gu fails to teaches or suggest “the periodicity factor provides a higher weight to behavior data closer to a start of a time period, wherein the behavior data repeats during each time period of a same length” as recited in claim 1” (Remarks, page 21).  Examiner respectfully submits that, in the same field of endeavor (i.e., data processing), Gu teaches the selected particular claim limitation “the periodicity factor provides a higher weight to behavior data closer to a start of a time period” (pars. [0018-0019] e.g., “…repeat certain actions on a large scale within a certain period of time in an attempt to induce a consumption trend”, wherein “a large scale” and “to induce a consumption trend” are interpreted as the “higher weight” per a certain time period the user repeat certain actions=behavior, and see in par. [0027] “…the user behavior frequencies refers to the number of times that a certain category of user behavior occurred within the preset period…”, and [0028] disclose the user’s actions within a certain preset period of time=periodicity factor, and [0037] “…user actions often vary as to when they occur within the preset period T. The different times of occurrence have varying effects on analysis of user preferences. Generally speaking, the closer a user action to the end of the preset period T, the more likely the action will be a true preference of the user. Similarly, the closer a user action is to the beginning of the preset period T, the less likely the action will be a true preference to the user…” which reflect to the weight calculation in pars. [0039-41]).  
Gu also teaches the claim limitation: “wherein the behavior data repeats during each time period of a same length” (par. [0025] “…user behavior frequencies vary according to the length of the present period, i.e., a preset period… 30 days is used as the present period…” which teaches the user’s behavior data repeats=frequencies during the same length of each time, e.g., every 30 days as period of time” and wherein the frequencies are interpreted as “repeat, see par. [0027] “the user behavior frequency refers to the number of times that a certain category of user behavior occurred within the preset period.” and further in par. [0019] “...repeat certain actions on a large scale within a certain period of time in an attempt to induce a consumption trend.”).  In addition, Gu teaches, discloses or expressly suggests “the highest total frequency”, “top N content information” based on the user’s selection during the search/browse within a certain time period (in pars. [0035 and 37]), and the time weight formula for calculating the weight values (pars. [0039-41]) which are interpreted as the “higher weight to behavior data closer to a start of a time period”. 
For at least above reasons, Gu teaches or expressly suggests the claim limitation “the periodicity factor provides a higher weight to behavior data closer to a start of a time period, wherein the behavior data repeats during each time period of a same length” as recited in claim 1.
 	As above notice, the claim recites optional phrase “…at least one of…”, examiner has a right to choose only one factor of the two factors for examining purpose. 
However, per Applicant’s argument that “Gross fails to teach or suggest “wherein the timeliness factor provides a higher weight to behavior data closer to the current time” as recited in claim 1.” (Remarks, page 22), examiner submits that Gross technically teaches the “user behavior  search engine” compiles information of prior user search behavior in “click-throughs to particular webpages, websites and sub-domains visited” in the amounted of time as user views/actions (in par. [0042]), “the more time spent and actions… the more relevant the website is to the user…. therefore provided indicator of popularity”, wherein the “popularity” is interpreted as higher weight as claim).  Gross further discloses “time stamps” and “dwell time”  (see pars. [0055, and 0079-80] which include the “current time” as user interacts the webpage/website, see further in pars. [0060-61] e.g., “Timestamp”, “Session Time”, “a timestamp indicating the time of each action” use for calculating the ranking weights, which are broadly interpreted as the “timeliness factor”, see further in [0079-80] in the formula of power function).  
For the at least above reasons, the rejections are maintained.
The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). 
The Examiner has full latitude to interpret limitation(s) of each claim in the broadest reasonable sense. See MPEP 2111 – Claim Interpretation: "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation). In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. 
The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
                                                                                                                                                                                                       /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169